NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



RODOLFO LLAMAS,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2130
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Frank W. McDermott and Arthur M. Miksis
of McDermott Law Firm, P.A., St.
Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


MORRIS, BLACK, and SALARIO, JJ., Concur.